DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/078,278 filed October 23, 2020. Claim 1-18 are currently pending and have been considered below.

Election/Restrictions
Applicant’s election without traverse of Second Embodiment (Figs. 4-5b; Claims 1-18) in the reply filed on September 26, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (Pre-Grant Publication 2021/0050238) in view of Miyazaki (US Patent 7,727,860).
Regarding claim 1, Yang disclose a wafer processing device comprising:
a chuck table (Fig. 6, 10) configured to hold a target wafer (200) via suction, thereby fixing the target wafer (Paragraph [0028]);
a notch trimmer (20-2) configured to trim a notch of the target wafer during a notch formation process (ST4), and
an edge trimmer (20-1) configured to trim an edge of the target wafer during a diameter reducing step (ST3),
wherein the edge trimmer comprises an edge trimming blade (Fig. 7, 21-1) configured to rotate about a rotation axis parallel to the circumferential surface of the target wafer (Paragraph [0033]).

Yang does not disclose wherein the notch trimmer comprises a notch trimming blade configured to rotate about a rotation axis perpendicular to a circumferential surface of the target wafer. However Miyazaki discloses a outer peripheral grinding machine comprising:
A notch grindstone (Fig. 1, 12) wherein the notch grindstone include a trimming blade/grindstone (12) configured to rotate about a rotation axis perpendicular to a circumferential surface of a target wafer (Fig. 2a, 21) that can be held on table (11).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the notch trimmer configured to rotate about an axis perpendicular to a surface of the wafer because by having the notch trimmer having a rotational axis in a vertical/perpendicular direction to the surface of the wafer will allow the grindstone to move precisely along irregular shapes and/or surfaces of the wafer (Col. 7, Lines 43-50).

Regarding claim 7 & 8, Yang further discloses:
the edge trimmer is configured to trim the edge in a direction parallel to the circumferential surface of the target wafer (Fig. 7 & Paragraph [0033]).
The edge trimming blade has a diameter greater than a height of the target wafer (Fig. 7). 

Allowable Subject Matter
Claims 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 10 is allowed because none of the prior art either alone or in combination discloses a wafer trimming device comprising: a chuck table configured to hold a target wafer via suction, thereby fixing the target wafer; and a bar-shaped trimmer configured to trim a notch and an edge of the target wafer, wherein the trimmer comprises a central shaft, and a trimming blade configured to rotate about the central shaft. Claims 11-18 are also allowed based on their dependency from claim 1.

Claims 2-6 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 is considered allowable because none of the prior art either alone or in combination discloses the notch trimmer comprises a mode-changeable structure such that the notch trimmer can be movably oriented in a direction that is perpendicular to the circumferential surface of the target wafer and such that the notch trimmer can trim the notch in the direction perpendicular to the circumferential surface of the target wafer.
Claim 3 is considered allowable because none of the prior art either alone or in combination discloses the notch trimmer comprises a mode-changeable structure such that the notch trimmer can be movably oriented in a direction that is parallel to the circumferential surface of the target wafer and such that the notch trimmer can trim the notch in the direction parallel to the circumferential surface of the target wafer. Claim 4 is also allowed base don its dependency from claim 3. 
Claim 5 is considered allowable because none of the prior art either alone or in combination discloses the notch trimming blade has a diameter of 3 mm or less; and the notch trimmer is configured to perform trimming such that a notch trim of the target wafer has a height of 600 um or less.
Claim 6 is considered allowable because none of the prior art either alone or in combination discloses the edge trimmer is configured to trim the edge in a direction perpendicular to the circumferential surface of the target wafer.
Claim 9 is considered allowable because none of the prior art either alone or in combination discloses the edge trimmer is configured to perform trimming such that an edge trim of the target wafer has a width of 2 mm or less and a height of 600 um or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818